Citation Nr: 1726462	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2013, the Board remanded the issue of service connection for bilateral hearing loss for additional development.  In October 2014 the Board denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran appealed the October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2016 Memorandum Decision, the Court remanded the left ear hearing loss issue to the Board for readjudication consistent with the instructions outlined in the Memorandum Decision.  

In March 2017, the Veteran submitted lay evidence and requested that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence.  In April 2017 however, the Veteran's representative waived AOJ consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

In its November 2016 Memorandum Decision, the Court found that the Veteran's left ear hearing loss was noted upon entry into service and therefore, he is not entitled to the presumption of soundness.  The Court noted that the Board erroneously found that the Veteran's left ear hearing loss did not worsen in service and relied on the inadequate January 2014 VA examination to do so.  The January 2014 examiner opined that the Veteran had "no significant threshold shift in the left [ear] while in service [and] therefore, left ear pre-existing hearing loss was not aggravated while in service."  The Court found that this conclusion was not supported by the record, which shows hearing loss upon entry but normal hearing at separation.  Since the entry and separation examinations revealed "a significant change," the Court instructed the Board to obtain a medical opinion which provides a reasoned medical explanation addressing the improvement in the Veteran's hearing in service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the Veteran's left ear hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only necessary if deemed so by the examiner.  

The examiner should review the record and then provide opinions as to the following:  

a. Determine whether the Veteran's preexisting left ear hearing loss increased in severity (worsened) in service, taking into consideration the audiograms at entry and separation.  For the purposes of this opinion, the examiner is to assume that the Veteran was exposed to acoustic trauma during service.  

b. If the Veteran's preexisting left ear hearing loss increased in severity in service, state whether there is clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of his left ear hearing loss; please identify any evidence that supports this finding.  

The examiner is advised that "clear and unmistakable" is a formidable evidentiary standard, requiring that it be "undebatable" that the increase in severity was due to the natural progression of the disease. 

Any opinion offered should take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided. 

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to speculation, then he or she must explain why.  

2.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






